          Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20  Page 1 of 8 PageID 350 Div: CV-E
                                                             16-2020-CA-001702-XXXX-MA

    Filing # 105154413 E-Filed 03/19/2020 01:14:31 PM


                                                                   IN THE CIRCUIT COURT, FOURTH
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   DUVAL,COUNTY,FLORIDA

                                                                   CASE NO:
                                                                   DIVISION:

            FLORENCE RACZAK,an individual,

                           Plaintiff,

            vs.


            TARGET CORPORATION, a Foreign Profit
            Corporation, and KELLY CHIRCO,an individual,


                           Defendants.


                                                     COMPLAINT

                   COMES NOW the Plaintiff, FLORENCE RACZAK, and sues Defendants, TARGET

            CORPORATION, a Foreign Profit Corporation (hereafter "TARGET") and KELLY CHIRCO,

            an individual (hereafter"KELLY CHIRCO")and alleges:

                                 COMMON ALLEGATIONS AS TO ALL COUNTS

                   1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

            DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees. Accordingly, Plaintiff

            has entered "$30,001" in the civil cover sheet for the "estimated amount of the claim" as

            required in the preamble to the civil cover sheet for jurisdictional purposes only. The actual

            value of Plaintiff's claim will be determined by a fair and just jury in accordance with Article 1,

            Section 21, Fla. Const.

                   2.      At all times material hereto, Plaintiff, FLORENCE RACZAK, was and remains a

            resident of Jacksonville, Duval County, Florida.




ACCEPTED: DUVAL COUNTY,RONNIE FUSSELL, CLERK,03/19/202002:14:44 PM
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 2 of 8 PageID 351




        3.      At all times material hereto, including February 17, 2020, Defendant, TARGET,

was and remains a foreign profit corporation that maintains a business located at 4567 River City

Drive, Jacksonville, Duval County, Florida.

       4.       At all times material hereto, including February 17, 2020, Defendant, KELLY

CHIRCO,was and remains a resident of Duval County, Florida.

        5.      At all times material hereto, including February 17, 2020, Defendant, KELLY

CHIRCO, was a store manager of Defendant, TARGET, who was working at the TARGET store

located at 4567 River City Drive, Jacksonville, Duval County, Florida.

       6.       At all times material hereto, including February 17, 2020, Defendant, KELLY

CHIRCO, was a store manager of Defendant, TARGET who was working at the TARGET store

located at 4567 River City Drive, Jacksonville, Duval County, Florida, and was personally involved

in the incident described in this Complaint.

        7.      Venue in Duval County, Florida is proper as the injuries sustained by Plaintiff,

FLORENCE RACZAK,occurred at 4567 River City Drive, Jacksonville, Duval County, Florida.

                                     COUNT I
                            (FLORENCE RACZAK v. TARGET)

        8.      Plaintiff, FLOUNCE RACZAK, realleges paragraphs 1 through 7 as though

fully set forth herein.

       9.       At all times material hereto, including February 17, 2020, Defendant, TARGET,

owned, operated, leased, possessed, controlled or managed the premises located at 4567 River

City Drive, Jacksonville, Duval County, Florida, where it owned, operated, possessed, controlled

or managed the business located at said premises, said business being that of a retail store open

to the general public and to those persons lawfully invited to be upon said premises.




                                                2
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 3 of 8 PageID 352




        10.       On or about February 17, 2020, Plaintiff, FLORENCE RACZAK was lawfully

upon Defendant, TARGET's premises located at the above address as a business invitee.

        1 1.      At said time and place, Plaintiff fell while entering the subject premises of

Defendant, TARGET, due to a sudden and unexpected change in elevation of a rug in the entrance

ofthe subject store, and no warning thereof.

        12.       At said time and place, Defendant, TARGET, owed Plaintiff a duty to exercise

reasonable care for her safety.

        13.       At said time and place, Defendant, TARGET, breached its duty owed to Plaintiff

by committing one or more ofthe following omissions or commissions:

               a) Negligently failing to maintain or adequately maintain the premises, thus creating

                  a hazardous condition in the area of the fall to members of the public utilizing

                  said premises, including the Plaintiff herein, and creating an unreasonably

                  dangerous tripping hazard, to wit: a sudden and unexpected change in elevation of

                  a rug in the entrance ofthe subject store, and no warning thereof, to the TARGET,

                  being in violation of the applicable building codes and standards and life safety

                  rules, thus creating an unreasonably dangerous condition for Plaintiff;

               b) Negligently failing to inspect or adequately inspect the premises, as specified

                  above, to ascertain whether a sudden and unexpected change in elevation of a rug

                  in the entrance ofthe subject store, and no warning thereof, at the subject premises

                  constituted a hazard to customers utilizing said premises, including the Plaintiff

                  herein, thus creating an unreasonably dangerous condition to the Plaintiff;




                                                   3
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 4 of 8 PageID 353




                c) Negligently failing to inspect or adequately warn the Plaintiff ofthe above danger

                   of the premises, when Defendant knew or through the exercise of reasonable care

                   should have known that said premises was unreasonably dangerous and that

                   Plaintiff was unaware of same; and

                d) Negligently failing to correct or adequately correct the unreasonably dangerous

                   condition of a sudden and unexpected change in elevation of a rug in the entrance

                   of the subject store, and no warning thereof, at the subject premises, when said

                   conditions were either known to Defendant or had existed for a sufficient length

                   of time such that Defendant should have known of same had Defendant exercise

                   reasonable care.

          14.      As a result, while Plaintiff was visiting Defendant TARGET located at the subject

premises, she tripped and fell forward to the ground due to a sudden and unexpected change in

elevation of a rug in the entrance of the subject store, and no warning thereof, at the subject

premises while attempting to exit the TARGET store, sustaining injuries as set forth.

          15.      As a direct and proximate result of the negligence of Defendant, TARGET, the

Plaintiff suffered bodily injury in and about her body and extremities, resulting in pain and

suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earning, loss of the ability to earn money, and aggravation of previously existing

condition. The losses are either permanent or continuing and Plaintiff will suffer the losses in the

future.




                                                   4
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 5 of 8 PageID 354




        WHEREFORE, the Plaintiff, FLOUNCE RACZAK, demands judgment against

 Defendant, TARGET,for damages, costs of this action, interest, and such other and further relief

 as this Court may deem meet and just, and demands a trial byjury on all issues so triable.

                                      COUNT II
                          (FLORENCE RACZAK v. KELLY CHIRCO)

        16.     Plaintiff, FLORENCE RACZAK, realleges paragraphs 1 through 7 as though

fully set forth herein.

        17.     At all times material hereto, Defendant, KELLY CHIRCO, was a store manager

 with supervisory authority for Defendant, TARGET.

        18.     Defendant, KELLY CHIRCO, was directly responsible for maintaining and

 operating the store and therefore is personally liable to Plaintiff. See, e.g., White v. Wal-Mart

 Stores,918 So. 2d 357, 358 (Fla. 1st DCA 2006); Orlovsky v. Solid Surf, 405 So. 2d 1363, 1364

(Fla. 4th DCA 1981).

        19.     Moreover, at all times material hereto, Defendant, KELLY CHIRCO, was directly

 responsible for executing Defendant, TARGET's, policies and procedures of store management

 and was personally involved in Defendant, TARGET's previously described conduct and is

 therefore personally liable to Plaintiff. See,e.g., White v. Wal-Mart Stores,918 So. 2d 357, 358

(Fla. 1st DCA 2006); Orlovsky v. Solid Surf,405 So. 2d 1363, 1364 (Fla. 4t
                                                                         h DCA 1981).

        20.     At all times material hereto, Defendant, KELLY CHIRCO, as the store manager

ofthe subject premises, owed Plaintiff a duty to maintain the store in a reasonably safe condition.

        21.     At all times material hereto, Defendant, KELLY CHIRCO, as the store manager

ofthe subject premises, owed Plaintiff a duty to warn Plaintiff of any latent dangers in the store,

including a sudden and unexpected change elevation of a rug in the entrance of the subject store,

 where it would have reasonably been anticipated that a customer would be walking.


                                                5
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 6 of 8 PageID 355




       22.      At said time and place, Defendant, KELLY CHIRCO, breached his duty owed to

Plaintiff by committing one or more or the following omissions or commissions:

             a) Engaging in a negligent manner or practice such that an unreasonably dangerous

                condition of a sudden and unexpected change elevation of a rug in the entrance of

                the subject store, and no warning thereof, at the subject premises was permitted to

                exist;

             b) Negligently failing to ensure Defendant's employees followed their non-delegable

                duty to maintain the premises in a reasonably safe condition for invitees (including

                but not limited to, hiring, training and supervision ofsuch employees);

             c) Negligently failing to personally maintain or adequately maintain the premises, thus

                creating a hazardous condition to members of the public utilizing said premises,

                including the Plaintiff herein, thus creating an unreasonably dangerous condition for

                Plaintiff;

             d) Negligently failing to have adequate policies and procedures in place to ensure

                that the subject premises, including areas where persons walked, was free of

                hazards and/or dangerous conditions such as unreasonably dangerous condition of

                a sudden and unexpected change in elevation of a rug in the entrance ofthe subject

                store, and no warning thereof, at the subject premises;

             e) Negligently failing to personally warn or adequately warn persons on the subject

                premises, including the Plaintiff, of the danger of the premises, to wit:

                unreasonably dangerous condition of a sudden and unexpected change in elevation

                of a rug in the entrance of the subject store, and no warning thereof, at the subject

                premises, when Defendant knew or through the exercise of reasonable care should



                                                 6
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 7 of 8 PageID 356




                    have known that said premises and practice was unreasonably dangerous and that

                    Plaintiff was unaware of same; and

                 0 Negligently failing to personally correct or adequately correct the unreasonably

                    dangerous condition of a sudden and unexpected change in elevation of a rug in

                    the entrance of the subject store, and no warning thereof, at the subject premises,

                    when said condition and practice was either known to Defendant, KELLY

                    CHIRCO, or had existed for sufficient length of time such that Defendant should

                    have known ofsame had Defendant exercised reasonable care.

           23.      As a result, while Plaintiff was visiting Defendant TARGET located at the subject

premises, she tripped and fell forward to the ground due to a sudden and unexpected change in

elevation of a rug in the entrance ofthe subject store, and no warning thereof, while attempting to

exit the TARGET store, sustaining injuries as set forth.

           24.      As a direct and proximate result ofthe negligence of Defendant, KELLY CHIRCO,

the Plaintiff suffered bodily injury in and about her body and extremities, resulting in pain and

suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

treatment, loss of earning, loss of the ability to earn money, and aggravation of previously existing

condition. The losses are either permanent or continuing and Plaintiff will suffer the losses in the

future.

           WHEREFORE, the Plaintiff, FLORENCE RACZAK, demands judgment against

Defendant, KELLY CHIRCO, for damages, costs of this action, interest, and such other and

further relief as this Court may deem meet and just, and demands a trial by jury on all issues so

triable.



                                                    7
Case 3:20-cv-01123-HES-JBT Document 3 Filed 10/02/20 Page 8 of 8 PageID 357




                                DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so triable.

RESPECTFULLY submitted this 19t
                              h day of March, 2020.


                                        MORGAN & MORGAN,P.A.

                                        Is!Sarah A. Foster
                                        Sarah A. Foster, Esquire
                                        Florida Bar No. 0115462
                                        76 South Laura Street, Suite 1100
                                        Jacksonville, Florida 32202
                                        Primary: sarahfoster@forthepeople.com
                                        Secondary: aperry@forthepeople.com
                                        Telephone:(904)361-4442
                                        Facsimile:(904)366-7677
                                        Attorneysfor Plaintiff
